               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


 STEPHEN LAWLESS, et al.,
 individually and on behalf of
 all individuals similarly
 situated,                          Civil No. 20-13819 (RMB/SAK)

                Plaintiffs,
                                    OPINION
      v.

 AURORA CANNABIS INC., et al.,

                Defendants.


APPEARANCES:
GUSTAVO FABIAN BRUCKNER
POMERANTZ LLP
600 THIRD AVENUE, 20TH FLOOR
NEW YORK, NEW YORK 10016

     On behalf of Plaintiff Stephen Lawless

EDUARD KORSINSKY
LEVI & KORSINSKY LLP
55 BROADWAY, 10TH FLOOR
NEW YORK, NEW YORK 10006

     On behalf of Plaintiffs Jeff Chang and Kelly Chang

MATTHEW GUARNERO
BERNSTEIN LIEBHARD LLP
10 EAST 40TH STREET, 28TH FLOOR
NEW YORK, NEW YORK 10016

     On behalf of Plaintiff Lazaris Tanos

LAWRENCE P. EAGEL
BRAGAR EAGEL & SQUIRE, P.C.
810 SEVENTH AVENUE, SUITE 620
NEW YORK, NEW YORK 10019

     On behalf of Plaintiff Lawrence Oberti
                                               [Docket Nos. 11-16]


LAURENCE M. ROSEN
THE ROSEN LAW FIRM, PA
609 W. SOUTH ORANGE AVENUE, SUITE 2P
SOUTH ORANGE, NEW JERSEY 07079

     On behalf of Plaintiffs Anthony          Weiland,   Steven   H.
     Dunkleberger, and Piergiorgio Piga

AUDRA DEPAOLO
PETER S. PEARLMAN
COHN LIFLAND PEARLMAN HERMANN & KNOPF LLP
PARK 90 WEST, PLAZA ONE
250 PEHLE AVENUE, SUITE 401
SADDLE BROOK, NEW JERSEY 07663

     On behalf of Plaintiffs Marcel Benson and Ruth Benson

LISA J. RODRIGUEZ
SCHNADER HARRISON SEGAL & LEWIS LLP
WOODLAND FALLS CORPORATE PARK
220 LAKE DRIVE EAST, SUITE 200
CHERRY HILL, NEW JERSEY 08002

     On behalf of Plaintiff Sean O’Connell

GUSTAVO FABIAN BRUCKNER
POMERANTZ LLP
600 THIRD AVENUE, 20TH FLOOR
NEW YORK, NEW YORK 10016

     On behalf of Plaintiff Stephen Lawless

KERRI E. CHEWNING
ARCHER & GREINER, PC
ONE CENTENNIAL SQUARE, P.O. BOX 3000
HADDONFIELD, NEW JERSEY 08033

     On behalf of Defendants Aurora Cannabis Inc., Michael Singer,
     and Glen Ibbott

ANDREW JOSHUA LICHTMAN
JENNER & BLOCK LLP
919 THIRD AVENUE, 38TH FLOOR
NEW YORK, NEW YORK 10022

     On behalf of Defendants Aurora Cannabis Inc., Michael Singer,
     and Glen Ibbott


                                2
                                                             [Docket Nos. 11-16]


RENÉE MARIE BUMB, United States District Judge

        This matter comes before the Court on the Motions to Appoint

Lead Plaintiff by Plaintiffs Marcel Benson and Ruth Benson (the

“Bensons”) [Docket No. 11]; Sean O’Connell [Docket No. 12]; Jeff

Chang and Kelly Chang (the “Changs”) [Docket No. 13]; Lazaris Tanos

[Docket No. 14]; Lawrence Oberti [Docket No. 15]; and Anthony

Weiland,       Stephen    H.    Dunkleberger,     and     Piergiorgio   Piga   (the

“Aurora Investor Group” or “Group” and, collectively, “Movants”)

[Docket No. 16]. For the reasons expressed below, the Court will

grant, in part, the Aurora Investor Group’s Motion [Docket No. 16]

and deny the rest.

I.      BACKGROUND

        This    putative       class    action    stems     from   alleged     false

representations          made    by     Defendants      Aurora     Cannabis    Inc.

(“Aurora”); Aurora’s Interim Chief Executive Officer and Executive

Chairman of the Board of Directors, Michael Singer; and Aurora’s

Chief     Financial        Officer,      Glen     Ibbott.     [Docket    No.    1.]

Specifically,        Plaintiffs        allege    that   Defendants’     statements

violated Section 10(b) of the Securities Exchange Act of 1934, 15

U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the

Securities and Exchange Commission (Count I), and Section 20(a) of

the Securities Exchange Act (Count II). [Id., ¶¶ 57-72.]

        The Complaint in this matter was filed on October 2, 2020.

[Docket No. 1.] The above-listed Plaintiffs filed their respective


                                           3
                                                           [Docket Nos. 11-16]


Motions to Appoint Lead Plaintiff on December 1, 2020. [Docket

Nos. 11-16.] Those Plaintiffs filed further briefs and notices

between December 4 and 28, 2020. [Docket Nos. 18, 22, 26, 28-30,

33-35.]

II.    STANDARD

       In a class action such as this one, the lead plaintiff is

determined pursuant to the Private Securities Litigation Reform

Act (“PSLRA”), 15 U.S.C. § 78u-4. The PSLRA states that a court

“shall appoint as lead plaintiff the member or members of the

purported plaintiff class that the court determines to be most

capable    of     adequately    representing      the   interests     of   class

members.” Id. § 78u-4(a)(3)(B)(i). Moreover, whichever plaintiff

or group of plaintiffs (1) filed the complaint or made a motion to

be    appointed    lead   plaintiff,    (2)   “has   the    largest    financial

interest in the relief sought by the class,” and (3) “otherwise

satisfies the requirements of Rule 23 of the Federal Rules of Civil

Procedure” shall be the presumptive most adequate plaintiff. Id.

§ 78u-4(a)(3)(B)(iii)(I). This presumption can be rebutted if a

putative class member provides “proof . . . that the presumptively

most adequate plaintiff . . . will not fairly and adequately

protect the interests of the class; or . . . is subject to unique

defenses    that    render     such   plaintiff   incapable     of    adequately

representing the class.” Id. § 78u-4(a)(3)(B)(iii)(II).




                                        4
                                                     [Docket Nos. 11-16]


III. ANALYSIS

     Here, there are three Movants whose Motions to Appoint Lead

Counsel are before the Court: O’Connell [Docket No. 12]; Oberti

[Docket No. 15]; and the Aurora Investor Group [Docket No. 16]

(collectively, the “remaining Movants”).1 Each of them timely filed

Motions, so they have satisfied the first requirement listed above.

Additionally, each argues that each has the largest financial

interest and otherwise satisfies the Rule 23 requirements. Both of

those requirements are crucial to determining who will be lead

plaintiff in this matter.

     A.    The Largest Financial Interest

     The PSLRA does not instruct courts on how to determine the

“largest   financial   interest.”   However,   the   Third   Circuit   has

articulated three factors, among other things, to consider: “(1)

the number of shares that the movant purchased during the putative


1 The Court notes that seven Plaintiffs or groups of Plaintiffs
satisfied the first factor listed above by either filing the
Complaint or filing a timely Motion to Appoint Lead Counsel.
[Docket Nos. 1, 11-16.] However, after filing their Motions, three
Movants notified the Court that they were not, in fact, the
Plaintiffs with the largest financial interest in the relief sought
by the class, and therefore should not be appointed lead plaintiffs
per Section 78u-4(a)(3)(B)(iii)(I)(bb). [Docket Nos. 18, 19, 22.]
Therefore, the Court will deny the Motions filed by the Bensons
[Docket Nos. 11, 18]; the Changs [Docket Nos. 13, 26]; and Tanos
[Docket Nos. 14, 22].
     Moreover, the Court notes that Plaintiff Stephen Lawless, who
filed the Complaint, does not have the greatest financial interest,
and therefore should not be appointed lead plaintiff. [See Docket
No. 1, at 38 (PDF pagination) (indicating that Lawless purchased
86 shares at $8.00 per share on April 16, 2020).]


                                    5
                                                               [Docket Nos. 11-16]


class period; (2) the total net funds expended by the plaintiffs

during the class period; and (3) the approximate losses suffered

by the plaintiffs.” In re Cendant Corp. Litig., 264 F.3d 201, 262

(3d Cir. 2001). “The third factor, ‘approximate losses suffered,’

is often considered the most important.” Stires v. Eco Science

Solutions, Inc., Civil Nos. 17-3707, 17-3760, 17-5161, 2018 U.S.

Dist. LEXIS 25088, at *9 (D.N.J. Feb. 13, 2018). “Indeed, courts

in this circuit have accorded the third element, the largest

financial loss, the greatest weight.” Roby v. Ocean Power Techs.,

Civil Nos. 14-3799, 14-3815, 14-4015, 14-4592, 2015 U.S. Dist.

LEXIS 42388, at *14 (D.N.J. Mar. 17, 2015) (citing numerous cases).

In this case, O’Connell and Oberti offer different approaches to

determining        which    remaining    Movant    has   the    largest   financial

interest. Specifically, O’Connell argues that the remaining Movant

with the largest number of net shares purchased should be appointed

lead plaintiff. [Docket No. 30, at 3-5.] Conversely, Oberti argues

that the remaining Movant with the largest approximate losses

suffered should be appointed lead plaintiff. [Docket No. 28, at

3-7.]

        As   the    below    table      shows,    the    Aurora   Investor    Group

collectively has both the most net shares purchased and the largest

approximate losses suffered.2


2 Additionally, it is undisputed that the Aurora Investor Group –
both collectively and individually (Piga) – expended the greatest


                                           6
                                                       [Docket Nos. 11-16]


                             Net Shares Purchased        Approximate
 Movant                      (Retained Shares)           Losses Suffered
 Aurora Investor Group       45,027                      $230,633.00
 (Anthony Weiland,             7,000                        $71,826.00
 Steven Dunkleberger,          26,086                       $97,335.00
 and Piergiorgio Piga)         11,941                       $61,472.00
 Sean O’Connell              20,865                      $67,937.58
 Lawrence Oberti             15,000                      $168,307.50

[See Docket No. 29, at 3.] Therefore, as a preliminary matter, the

Aurora   Investor    Group    has     the   largest    financial    interest

regardless of which factor the Court affords more weight.

     However, Oberti argues that a group should only be appointed

lead plaintiff if the group contains the individual with the

largest financial interest. [See Docket No. 28, at 3-7.] While the

Aurora   Investor   Group    has    the   largest   number   of   net   shares

purchased both individually (Dunkleberger) and collectively, it

only has the greatest approximate losses suffered when its members’

losses are combined. Looking individually, Oberti suffered greater

approximate losses than any of the Aurora Investor Group’s members.

Therefore, the Court must determine whether it is appropriate in

this case to appoint as lead counsel a group that has the largest

collective financial interest, but does not count among its members

the individual with the largest financial interest.

     While Oberti cites numerous cases in which an individual was

appointed lead plaintiff rather than a group that collectively had


amount of net funds of the remaining Movants. [See Docket No. 35,
at 2.]


                                      7
                                               [Docket Nos. 11-16]


a larger financial interest, [see Docket No. 28, at 4-6], the Court

finds that those cases either do not provide support for Oberti’s

argument or are not convincing with respect to this “case-by-case”

“[d]etermination of whether the grouping would best serve the

class.” See Fries v. N. Oil Gas, Inc., No. 16-civ-6543, 2017 U.S.

Dist. LEXIS 69674, at *6 (S.D.N.Y. May 8, 2017).

     In particular, Oberti cites a case, discussed in more detail

below, in which this Court wrote, “the [group movant] collectively

lost $303,208.42 and [the individual movant] lost $294,666.00.

Thus, the [group movant] has the ‘largest financial interest in

the relief sought by the class’ and will be the presumptive most

adequate plaintiff if it ‘otherwise satisfies’ the typicality and

adequacy requirements of Rule 23.” Stires v. Eco Science Solutions,

Inc., Civil Nos. 17-3707, 17-3760, 17-5161, 2018 U.S. Dist. LEXIS

25088, at *9-10 (D.N.J. Feb. 13, 2018). While Oberti is correct

that the Court ultimately did not appoint the group movant as lead

plaintiff, see id. at *10-15, the Court declined to appoint the

group as lead plaintiff due to Rule 23 concerns. The Court sees no

convincing reason to treat this case any differently than Stires

in this regard.

     This is especially so given the fact that the Aurora Investor

Group includes the individual with both the largest amount of net

shares purchased (Dunkleberger) and the largest amount of net funds

expended (Piga) — two of the three factors outlined by the Third


                                8
                                                         [Docket Nos. 11-16]


Circuit. Given that the Group also collectively suffered the

greatest approximate losses, the Court concludes that it has the

largest financial interest. In short, the Aurora Investor Group

has a larger financial interest than any other Movant because it

collectively suffered the greatest approximate losses and because

it counts among its members the individuals who purchased the most

shares during the class period and who expended the most net funds

during the class period. See In re Cendant Corp., 264 F.3d at 262.

Therefore, it is the presumptive most adequate plaintiff so long

as it satisfies the Rule 23 requirements.

     B.     Rule 23 Requirements

     Having     made    the   initial   determination      that   the   Aurora

Investor Group has the largest financial interest of the remaining

Movants, the Court will address the parties’ – mainly O’Connell’s –

arguments     as   to   whether   the       Group   satisfies   the   Rule   23

requirements.

     “The Third Circuit has provided that ‘[t]he initial inquiry

(i.e., the determination of whether the movant with the largest

interest in the case ‘otherwise satisifies Rule 23) should be

confined to determining whether the movant has made a prima facie

showing of typicality and adequacy.’” Stires, 2018 U.S. Dist. LEXIS

25088, at *10 (quoting In re Cendant Corp., 264 F.3d at 263). In

making this “independent judgment” based on “traditional Rule 23

principles,” the Court “may and should consider the pleadings that


                                        9
                                                         [Docket Nos. 11-16]


have     been    filed,   the   movant’s    application,       and   any   other

information that the court requires to be submitted.” In re Cendant

Corp., 264 F.3d at 263-64.

       Thus, in inquiring whether the movant has preliminarily
       satisfied the typicality requirement, they should
       consider whether the circumstances of the movant with
       the largest losses “are markedly different or the legal
       theory upon which the claims [of that movant] are based
       differ[] from that upon which the claims of other class
       members will perforce be based.”

       . . . .

       In assessing whether the movant satisfies Rule 23’s
       adequacy requirement, courts should consider whether it
       “has the ability and incentive to represent the claims
       of the class vigorously, [whether it] has obtained
       adequate counsel, and [whether] there is [a] conflict
       between [the movant’s] claims and those asserted on
       behalf of the class.”

Id. at 264-65 (alterations in original) (internal quotation marks

and citations omitted).

       “In the PSLRA context, there are two additional factors

regarding adequacy.” Stires, 2018 U.S. Dist. LEXIS 25088, at *11.

The first is “whether the movant has demonstrated a willingness

and ability to select competent class counsel and to negotiate a

reasonable retainer agreement with that counsel.” In re Cendant

Corp., 264 F.3d at 265. The second is “[whether] the way in which

. . . [the] group . . . was formed or the manner in which it is

constituted would preclude it from fulfilling the tasks assigned

to a lead plaintiff.” Id. at 266 (alterations in original). This

second    additional      factor,   which   is   the   basis   of    O’Connell’s


                                       10
                                                          [Docket Nos. 11-16]


argument as to why the Aurora Investor Group is ineligible,

“arise[s] only when the movant with the largest interest in the

relief sought by the class is a group rather than an individual

person or entity.” Id.

     Here, there is no contention that the Aurora Investor Group

does not satisfy Rule 23’s typicality requirement. As its brief

points out, the Group, “like all Class members, purchased Aurora

securities   at   prices    artificially     inflated      by   the    Company’s

misrepresentations     or   omissions,     and      was   damaged      upon    the

disclosure of those misrepresentations or omissions. These shared

claims . . . are based on the same legal theory . . . and arise

from the same events and course of conduct as the Class’s claims.

[Docket No. 29, at 4.] The Court agrees with this analysis.

Therefore, the Aurora Investor Group satisfies Rules 23 typicality

requirement.

     Turning to Rule 23’s adequacy requirement, the Court first

notes that there can be no dispute that the Aurora Investor Group’s

individual   members   suffered    significant       losses     that    give    it

sufficient   “incentive     to   represent    the    claims     of    the     class

vigorously” in this action. Moreover, as discussed in further

detail below, the Group has already obtained adequate counsel, and

there is no apparent conflict between the Group’s claims and those

asserted on behalf of the class. Therefore, the Aurora Investor

Group satisfies Rule 23’s adequacy requirement.


                                    11
                                                    [Docket Nos. 11-16]


     The Aurora Investor Group also partially satisfies the first

additional   PSLRA-specific   factor    –   “whether   the    movant   has

demonstrated a willingness and ability to select competent class

counsel and to negotiate a reasonable retainer agreement with that

counsel.” In re Cendant Corp., 264 F.3d at 265. Again, the Group

has already selected competent class counsel.       While the Court is

unaware of the Group’s retainer agreement with Counsel, it has no

reason to believe that the agreement is unreasonable. Moreover,

this does not outweigh the rest of the factors that the Court must

consider. With that being said, if the retainer agreement is shown

to be unreasonable during the course of this litigation, the Court

will address it.

     Finally, the Court turns to the second additional PSLRA-

specific factor – whether “the way in which . . . [the] group . . .

was formed or the manner in which it is constituted would preclude

it from fulfilling the tasks assigned to a lead plaintiff.” Id. at

266. It is with respect to this factor that O’Connell argues that

the Aurora Investor Group is ineligible to be lead plaintiff.

O’Connell argues that, as “a collection of unrelated investors,

cobbled together by its counsel for purposes of achieving lead

plaintiff (and lead counsel) status,” the Aurora Investor Group

“would be inadequate class representatives.” [Docket No. 30, at

5.] Specifically, O’Connell notes that the Aurora Investor Group

members   are   from   different   states   and   countries    (Virginia,


                                   12
                                                             [Docket Nos. 11-16]


California, and Belgium); have different jobs (an engineer, a real

estate    investor,    and     a    retired     engineer);    and    there    is   no

indication as to how or even if the members have ever met, and if

they ever communicated with each other prior to this litigation.

[Id. at 5-6.]

        O’Connell relies primarily on a previous case decided by this

Court, in which the Court declined to appoint a group of unrelated

individuals as lead plaintiff. Stires, 2018 U.S. Dist. LEXIS 25088,

at *13-14. In that case, the Court noted that the Third Circuit

has stated that, while a group of unrelated individuals “may band

together to serve as lead plaintiff under the PSLRA,” there may be

certain instances in which such “a group lead plaintiff movant

might fail on adequacy grounds,” such as “where ‘the movant

“group”’ with the largest losses has been created by the efforts

of lawyers hoping to ensure their eventual appointment as lead

counsel.’” Id. at *12-13 (quoting In re Cendant Corp., 264 F.3d at

267). In such scenario, the Third Circuit has stated that “a court

‘could well conclude, based on this history, that the members of

that “group” could not be counted on to monitor counsel in a

sufficient manner.’” Id. (citing In re Cendant Corp., 264 F.3d at

267).

        While   the   movant       group   in    Stires   does      share    certain

similarities with the Aurora Investor Group — for instance, both

groups are from diverse locations and have different occupations —


                                           13
                                                [Docket Nos. 11-16]


there is a crucial distinction between the groups. In Stires, the

movant group did not file a joint declaration until two weeks after

it filed its motion to be appointed lead plaintiff. Id. at *13-

14. The joint declaration indicated to the Court that the members

of the movant group might not have even agreed to join the group

until a week after the group’s motion was filed: “What the Joint

Declaration does not provide, and what is conspicuously absent, is

any information regarding how these five apparent strangers from

different states found each other. Moreover, if the group members

held a conference call August 1, 2017 to discuss such preliminary

matters, it is not clear to the Court how they could have made the

joint decision to serve as lead plaintiff prior to the filing of

their motion on July 24, 2017.” Id. at *15. Therefore, the Court

determined that the Stires movant group could not satisfy Rule

23’s requirements because it “cannot be counted on to monitor

counsel in a sufficient manner.” Id. That group was “precisely the

type of lawyer-created group the Third Circuit cautioned about in

In re Cendant Corp.” Id. at *13.

     Here, the Court finds that the Aurora Investor Group satisfies

the second additional factor. Although the members in the Aurora

Investor Group are from different parts of the world and have

different   professions,   the   PSLRA   “contains   no   requirement

mandating that the members of a group be ‘related’ in some manner.”

In re Cendant Corp., 264 at 266. Rather, “it requires only that


                                 14
                                                      [Docket Nos. 11-16]


any such group ‘fairly and adequately protect the interests of the

class.’” Id. (quoting 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)). The

Aurora Investor Group’s Joint Declaration was signed before and

filed simultaneously with its Motion, unlike in Stires. [See Docket

No. 16-7.] The Joint Declaration indicated the individual members’

knowing agreement with each other to join the Group, to achieve

the best possible result for the Class, and to work together in

good   faith   to   accomplish   their   goals,   among   other   important

considerations. [See id. ¶¶ 5-13.] This Group, therefore, does not

appear to fit the mold of the “lawyer-driven group” that the In re

Cendant Corp. Court cautioned against. This is a relatively small

group of three individual investors whose individual injuries are

comparable to those of both O’Connell and Oberti. The Court further

notes that the appointment of a small group of individuals as lead

plaintiff has certain advantages over the appointment of a single

individual,    including   avoiding      the   re-determination   of   lead

plaintiff if an individual lead plaintiff is unable to serve or is

deemed inadequate after appointment.

       Therefore, the Court finds that the Aurora Investor Group

also satisfies the second additional PSLRA-specific factor and, as

a result, satisfies all the Rule 23 requirements. Having satisfied

all of the Section 78u-4(a)(3)(B)(iii)(I) factors – that is to

say, the Group (1) filed the complaint or made a motion to be

appointed lead plaintiff, (2) “has the largest financial interest


                                    15
                                                      [Docket Nos. 11-16]


in the relief sought by the class,” and (3) “otherwise satisfies

the   requirements   of   Rule   23   of   the   Federal   Rules   of   Civil

Procedure” — the Aurora Investor Group is the presumptive lead

plaintiff and will be named lead plaintiff unless the presumption

is rebutted.

      C.     Evidence to Rebut the Presumption

      “Once a presumptive lead plaintiff is located, the court

should then turn to the question whether the presumption has been

rebutted.” In re Cendant Corp., 264 F.3d at 268.

      [T]he presumption “may be rebutted only upon proof by a
      member of the purported plaintiff class that the
      presumptively most adequate plaintiff – (aa) will not
      fairly and adequately protect the interests of the
      class; or (bb) is subject to unique defenses that render
      such plaintiff incapable of adequately representing the
      class.”

Id. (quoting 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)) (emphasis in

original).

      [O]nce the presumption is triggered, the question is not
      whether another movant might do a better job of
      protecting the interests of the class than the
      presumptive lead plaintiff; instead, the question is
      whether anyone can prove that the presumptive lead
      plaintiff will not do a ‘fair[] and adequate[]’ job.

Id. (alterations in original). “If no class member succeeds in

rebutting the presumption, then the district court should appoint

the presumptive lead plaintiff as the lead plaintiff.” Id.

      Earlier in this Opinion, this Court rejected the parties’

arguments that the Aurora Investor Group will not do a fair and



                                      16
                                                           [Docket Nos. 11-16]


adequate job pursuing the Class’s interests as lead plaintiff. The

Court incorporates that analysis here, and concludes that the

presumption cannot be rebutted and that the Aurora Investor Group

will therefore be appointed lead plaintiff.

       D.    Appointment of Lead Counsel

       Per the PSLRA, “[t]he most adequate plaintiff shall, subject

to   the    approval   of   the   court,    select   and   retain    counsel    to

represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). As the Court

has determined the Aurora Investor Group to be the most adequate

plaintiff, it will now consider the Group’s selection of The Rosen

Law Firm P.A. (“Rosen Law”) and Pomerantz LLP (“Pomerantz”) as co-

lead counsel.

       Generally, courts “should . . . employ a deferential standard

in reviewing the lead plaintiff’s choices.” In re Cendant Corp.,

264 F.3d at 274. “Courts are not, however, a rubber-stamp for

plaintiffs’ selection of counsel, and an inquiry into ‘whether the

lead    plaintiff’s     selection    and     agreement     with     counsel    are

reasonable on their own terms’ is necessary.” Stires, 2018 U.S.

Dist. LEXIS 25088, at *18 (quoting In re Cendant Corp., 264 F.3d

at 276). A court analyzing this inquiry should consider, among

other things,

       (1) the quantum of legal experience and sophistication
       possessed by the lead plaintiff; (2) the manner in which
       the lead plaintiff chose what law firms to consider; (3)
       the process by which the lead plaintiff selected its
       final choice; (4) the qualifications and experience of


                                       17
                                                   [Docket Nos. 11-16]


      counsel selected by the lead plaintiff; and (5) the
      evidence that the retainer agreement negotiated by the
      lead plaintiff was (or was not) the product of serious
      negotiations between the lead plaintiff and the
      prospective lead counsel.

In re Cendant Corp., 264 F.3d at 276. “[A]t bottom, the ultimate

inquiry is always whether the lead plaintiff’s choices were the

result of a good faith selection and negotiation process and were

arrived at via meaningful arms-length bargaining.” Id.

      Here, it is evident based on their resumes that both Rosen

Law   and   Pomerantz   have   substantial   relevant   experience   and

expertise. [Docket Nos. 16-8, 16-9.] However, the Court lacks

sufficient information to conclude as to the remaining factors

outlined above – namely, the Aurora Investor Group’s “quantum of

legal experience and sophistication,” how the Group decided which

firms to consider and ultimately chose Rosen Law and Pomerantz,

and any information about the retainer agreement and how it was

negotiated.

      Without this information, the Court is not in a position to

answer the “ultimate inquiry” of whether the Aurora Investor

Group’s “choices were the result of a good faith selection and

negotiation process and were arrived at via meaningful arms-length

bargaining.” Id. Therefore, the Court will reserve judgment on the




                                   18
                                               [Docket Nos. 11-16]


appointment of lead counsel pending additional briefing from the

Aurora Investor Group on the above issues.3

IV.   CONCLUSION

      An accompanying Order embodying this Court’s ruling shall

issue.



July 7, 2021                        s/Renée Marie Bumb
Date                                RENÉE MARIE BUMB
                                    United States District Judge




3 The Court notes that Oberti also argues that appointing Co-Lead
Counsel is inappropriate here. The Court is not convinced by that
argument at this point, given that the two firms have extensive
experience working together in cases such as these. [See Docket
No. 16-2, at 11.]


                               19
